Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/16/2020. Claims 1 and 3-14 are pending in the application. Claims 1, 3-4, 8-9, and 10-13 have been amended and claim 2 has been canceled. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pierre R. Yanney (Reg. No. 35,418) on 03/05/2021.
Please amend the claims as follows:

	1. (Examiner Amendment) A method of operating a building security system comprising a building alarm system and an emergency communications system of an elevator installation, wherein the emergency communications system of the elevator installation includes a communications interface to couple the emergency communications system to a remote elevator service central, and an emergency call panel arranged in an elevator car to allow a passenger to communicate with the remote elevator service central via the communications interface while in the elevator car during an emergency situation, and wherein the building alarm system includes a plurality of sensor units arranged at predetermined locations of the building and selected to detect predetermined building events, comprising:
receiving, by the emergency communications system of the elevator installation, an event signal from the building alarm system, the event signal representing a predetermined value if a sensor unit detects a building event;
establishing, by the emergency communications system of the elevator installation, a communications link between the emergency communications system and the remote elevator service central;
communicating an indication of the building event via the communications interface of the emergency communications system to the remote elevator service central; and
communicating an action request from the remote elevator service central via the communications interface of the emergency communications system to the building alarm system.
  
2. (Cancelled)
  
3. (Examiner Amendment) The method of claim
  
4. (Previously Presented) The method of claim 1, wherein the event signal is transmitted in a data channel.
  
5. (Examiner Amendment) The method of claim 1, wherein communicating the action request comprises:
establishing, by the remote elevator service central, a communications link between the remote elevator service central and the emergency communications system of the elevator installation;
receiving, by the emergency communications system of the elevator installation, the action request from the remote elevator service central; and
transmitting, by the emergency communications system of the elevator installation, the action request to the building alarm system.
  
6. (Examiner Amendment) The method of claim
 
7. (Examiner Amendment) The method of claim
in response to the status request, obtaining the current status of the at least one of the sensor units, and communicating the current status as a building event from the building alarm system via the communications interface of the emergency communications system to the remote elevator service central.
8. (Previously Presented) The method of claim 1, wherein establishing the communications link includes setting up a radio communications link via a mobile communications network.
  
9. (Previously Presented) The method of claim 1, wherein establishing the communications link includes setting up a call via a telephone network.
  
10. (Examiner Amendment) A building security system, comprising:
an emergency communications system of an elevator installation, the emergency communications system having a communications interface to couple the emergency communications system to a remote elevator service central in an emergency situation, and an emergency call panel arranged in an elevator car to allow a passenger to communicate with the remote elevator service central via the communications interface while in the elevator car during the emergency situation; and
a building alarm system including a plurality of sensor units arranged at predetermined locations of the building and selected to detect predetermined building events, wherein the building alarm system is communicatively coupled to the emergency communications system of the elevator installation for communicating an indication of the building event to the emergency communications system of the elevator installation, the emergency communications system of the elevator installation establishing a communications link with the remote elevator service control and communicating the indication of the building event via the communications interface of the emergency communications system to the remote elevator service control and for receiving an action request from the remote elevator service central and communicating the action request via the communications interface of the emergency communications system to the building alarm system.
  
11. (Examiner Amendment) The system of claim
  
12. (Examiner Amendment) The system of claim 10, wherein the building alarm system includes an alarm processing unit, wherein the alarm processing unit is arranged separate from the emergency communications system of the elevator installation and coupled to the communications interface.
  
13. (Examiner Amendment) The system of claim 10, wherein the building alarm system includes an alarm processing unit, wherein the alarm processing unit is integrated into the emergency communications system of the elevator installation and coupled to the communications interface.
  
14. (Examiner Amendment) The system of claim 10, wherein at least one of said plurality of sensor units includes a radio-frequency module for transmitting a sensor signal, and wherein the building alarm system further includes a radio-frequency transceiver to receive the sensor signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536.  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov